DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 01/15/2019. Claims 1-18 are pending and have been examined. Claims 1, 7 and 13 are independent claim.
The present application claims benefits of provisional application PCT/US20/50889 (filed on 09/15/2020).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites “computer-readable medium” but the Specification does not recites “computer-readable medium”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites process to backpropagate an artificial neural network (MPEP 2106.05(f))) thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
identifying classifier layer perceptrons having largest output values after the input data have been forward propagated through….to the classifier layer perceptrons which is mental processes capable of being performed in the human mind (for example, these are observation).
forward propagating the input data through the artificial neural network, thereby generating output values at classifier layer perceptrons of the artificial neural network
determining an output difference between the classifier layer perceptrons having the largest output values
determining whether the output difference transgresses a threshold
and
back propagating the artificial neural network when the output difference does not transgress the threshold which is mathematical process to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
receiving input data, which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 2:
Claim 2 dependent on Claim 1, recites the additional mental process steps of abstract ideas (Comprising identifying two classifier layer perceptrons having the largest output values) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 3-5:
Claim 3, 4, 5 dependent on Claim 1, recites the additional mathematical process steps of abstract ideas (“wherein the threshold is set to a maximum value that an activation function of the artificial neural network can generate”; “wherein backpropagating the artificial neural network comprises setting the threshold to a value of a second threshold, the second threshold being set during a most recent prediction by the artificial neural network”; “comprising refraining from backpropagating the artificial neural network when the output difference transgresses the threshold”). but no additional elements that could provide a practical application nor provide significantly more to abstract idea 
Claim 6:
Claim 6 dependent on Claim 5, recites the additional mental process steps of abstract ideas (setting the value of the threshold equal to a running average of two classifier layer perceptrons having the largest output values). Claims further recites the “saving a value of the threshold for use in a next backpropagation of the artificial neural network” which is insignificant extra-solution activity of storing data (MPEP 2106.05(g)). 
Claims 7-12:
Claims 7-12 recites, A non-transitory computer-readable medium comprising instructions that when executed by a processor execute process of Claims 1-6, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 7-12 are rejected for reason set forth in the rejection of claims 1-6, respectively.
Claims 13-18:
Claims 13-18 recites, A system comprising: a computer processor; and a computer memory coupled to the computer processor perform by a processor Claims 1-6, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 13-18 are rejected for reason set forth in the rejection of claims 1-6, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merhav (US 20170300811 A1) in view of Kumar (“Artificial Neural Networks for Diagnosis of Kidney Stones Disease”).  

Claim 1: 
Merhav teaches A process to backpropagate an artificial neural network comprising (Para [0057] “backward propagation of the propagation's output activations are performed through the DCNN 402” and Fig. 4 teaches backward propagation through neural network):
receiving input data into the artificial neural network (Para [0041] “An image ingestion component 300 obtains images from profile database 218” Para [0047] “During a forward pass in a convolutional layer 404A, 404B, each filter is convolved across the width and height of the input image” teaches receiving input image via inputs in the neural network);
forward propagating the input data through the artificial neural network, thereby generating output values at classifier layer…..of the artificial neural network (Para [0057] “forward propagation of a training pattern's input images is performed through the DCNN 400 in order to generate the propagation's output activations (i.e., the images are passed through the stages 402A, 40213)” teaches forward propagation of, generate correspond to output activation in the neural network);
identifying classifier layer…..having largest output values after the input data have been forward propagated through the artificial neural network to the classifier layer…..(Para [0055] “the classification layer 412 is actually a specialized convolutional layer containing a filter designed to produce the classification score from the volume output of the final pooling layer 410B” and Para [0083] “the image selected being the one with the highest professionalism score” teaches in the forward propagation classification layer having highest score);
determining an output difference between the classifier layer….having the largest output values (Para [0061] “DCNN 400 outputs a vector that may be compared to the desired output of some loss function, such as the sum square error function” and Para [0061] “the labeled output may be a professionalism score for the image, or may be a categorical variable (e.g., high professionality, medium professionality, or low professionality)” teaches determining an output and different the classifier having largest value);
determining whether the output difference transgresses a threshold (Para [0063] “This defined validation set may include an error threshold, and if that error threshold has been transgressed, then the error has not been minimized and the process repeats back to operation 502 for the next batch of sample labeled images”); 
and back propagating the artificial neural network when the output difference does not transgress the threshold (Para [0063] “If the error has been minimized (the threshold has not been transgressed), then the DCNN has been trained”  if not transgress than the ).
While Merhav teaches forward and backward propagation in neural network, Merhav does not teach that classifier layer perceptrons of the artificial neural network.
Kumar, however teaches classifier layer perceptrons (B) Multilayer Perceptron with BPA & Page 22 “multilayer perceptron in neural networks” teaches layer is perceptron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Merhav by using perceptrons, as does Kumar, as the classifier layer of the artificial neural network. The motivation to do so is that the multilayer perceptron is “the best model” with back propagation algorithm similar to that of Merhav (Kumar, VIII. Conclusion & pg. 24, 1st column, 3th paragraph).
Claim 4:
Merhav in view Kumar teaches The process of claim 1, 
Merhav further teaches wherein backpropagating the artificial neural network comprises setting the threshold to a value of a second threshold, the second threshold being set during a most recent prediction by the artificial neural network (Para [0063] “This defined validation set may include an error threshold, and if that error threshold has been transgressed, then the error has not been minimized and the process repeats back to operation 502 for the next batch of sample labeled image” teaches repeat the process produce threshold during prediction).
Claim 5:
Merhav in view Kumar teaches The process of claim 1, 
Merhav further teaches comprising refraining from backpropagating the artificial neural network when the output difference transgresses the threshold (Para [0060] “The use of the back propagation may be predicated on whether or not the combined error of the classification of the images in the batch of labeled sample images transgressed a preset error threshold. If the combined error is too great, then back propagation should occur to update and hopefully minimize the error for the next iteration” teaches stop backpropagating the artificial neural network when the error (output) transgresses the threshold).
Claims 7 and 10-11:
Claims 7 and 10-11 recites, A non-transitory computer-readable medium comprising instructions that when executed by a processor execute process of Claims 1 and 4-5, As Merhav performs their process on a computer (Merhav Para [0121] “Accordingly, the memory 1832, the storage unit 1836, and the memory of the processors 1810 are examples of machine-readable media”) in which non-transitory computer-readable medium in inherent, Claims 7 and 10-11 are rejected for reasons set forth in the rejections of Claim 1 and 4-5, respectively.
Claims 13 and 16-17:
Claims 13 and 16-17 recites, A system comprising: a computer processor; and a computer memory coupled to the computer processor execute process of Claims 1 and 4-5, As Merhav performs their process on a computer (Merhav Para [0121] “Accordingly, the memory 1832, the storage unit 1836, and the memory of the processors 1810 are examples of machine-readable media”) in which system in inherent, Claims 13 and 16-17 are rejected for reasons set forth in the rejections of Claim 1 and 4-5, respectively.

Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merhav in view of Kumar and further in view of Zhu (“Confidence-Based Stopping Criteria for Active Learning for Data Annotation”).  

Claim 2:
Merhav in view Kumar teaches The process of claim 1, 
Merhav further teaches comprising…..two classifier layer (Fig. 4 teaches two classification layer).
While Merhav in view Kumar teaches classifier layer perceptrons, Merhav in view Kumar does not teach that two classifier layer perceptrons having the largest output values .
Zhu, However, teaches identifying two classifier layer perceptrons having the largest output values (3. PROBLEMS OF GENERAL STOPPING CRITERION & Page3:4, 4th paragraph “we can define a stopping criterion by means of determining when the classifier has reached the maximum effectiveness during the active learning procedure” teaches stopping criterion define by the maximum effectiveness therefore perceptrons having largest output have been identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Merhav in view Kumar by two classifier layer perceptrons having the largest output values, as does Zhu, classifier layer perceptrons. The motivation to do so is that “the maximum effectiveness” reached for classification similar to that of Merhav in view Kumar (Zhu, 3. Problems of general stopping criterion & Page 3:4, 4th paragraph).
The Merhav/Kumar combination has already demonstrated that the classifier layer perceptrons.
Claim 3:
Merhav in view Kumar teaches The process of claim 1, 
Merhav further teaches wherein the threshold is set….that an activation function of the artificial neural network can generate (Para [0059] “including both the forward pass and the backward pass through the stages 402A, 402B are performed repeatedly until the error rate is below a particular threshold” teaches setting threshold for the artificial neural network).
While Merhav in view Kumar teaches threshold is set for the artificial neural network, Merhav in view Kumar does not teach that threshold is set to a maximum value.
Zhu, However, teaches wherein the threshold is set to a maximum value (3. PROBLEMS OF GENERAL STOPPING CRITERION & Page3:4, 4th paragraph “we can define a stopping criterion by means of determining when the classifier has reached the maximum effectiveness during the active learning procedure” teaches classifier has reached the maximum effectiveness which is setting error threshold to a maximum obtainable correctness from outputs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Merhav in view Kumar by threshold is set to a maximum value, as does Zhu, the threshold is set in the neural network. The motivation to do so is that “the maximum effectiveness” reached for classification similar to that of Merhav in view Kumar (Zhu, 3. PROBLEMS OF GENERAL STOPPING CRITERION & Page3:4, 4th paragraph).
Claim 8-9:
Claim 8-9 recites, A non-transitory computer-readable medium comprising instructions that when executed by a processor execute process of Claim 2-3 As Merhav performs their process on a computer (Merhav, Para [0121] “Accordingly, the memory 1832, the storage unit 1836, and the memory of the processors 1810 are examples of machine-readable media”) in which non-transitory computer-readable medium in inherent, Claim 8-9 is rejected for reasons set forth in the rejections of Claim 2-3, respectively.
Claim 14-15:
Claim 14-15 recites, A system comprising: a computer processor; and a computer memory coupled to the computer processor execute process of Claim 2-3, As Merhav performs their process on a computer (Merhav Para [0121] “Accordingly, the memory 1832, the storage unit 1836, and the memory of the processors 1810 are examples of machine-readable media”) in which system in inherent, Claim 14-15 is rejected for reasons set forth in the rejections of Claim 2-3, respectively.
Conclusion
Claims 6, 12 and 18 have been searched, but are not rejected with respect to prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122